Citation Nr: 1631195	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for headaches.
 
3. Entitlement to service connection for constipation, to include as secondary to service-connected residuals of peptic ulcer disease.
 
4. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected residuals of peptic ulcer disease.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing). A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Remand is necessary to afford the Veteran the necessary VA examinations to determine whether his claimed conditions are related to service or secondary to his service-connected residuals of peptic ulcer disease. 

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed conditions. The Board acknowledges an October 1975 notation of "sinus pain" in the Veteran's service treatment records. Additional service treatment records reveal that the Veteran complained of and was treated for a headache associated with a fall and head injury. 

Post-service medical records show that the Veteran has been treated for sinus problems and associated headaches, as well as digestive problems including hemorrhoids. A March 2009 statement from the Veteran's spouse states that the Veteran suffered from stomach problems two weeks after discharge and that his constipation led to his problems with hemorrhoids.

The Board notes that the Veteran is currently service-connected for residuals of peptic ulcer disease. At his October 2015 hearing, he testified that his conditions began in or occurred soon after his discharge from service. The Veteran explained that his sinus problems become inflamed and cause his headaches. He also explained that his digestive problems could be related to the medications used to treat peptic ulcer disease because they cause him to become constipated, and in turn, result in hemorrhoids.

As there is evidence of current disabilities, evidence of in service events, and evidence of an indication that the current disabilities are related to the in service events, the Board finds that the requirements for obtaining the necessary VA examinations and opinions are satisfied. 38 C.F.R. § 3.159(4) (2015). McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the necessary VA examinations to determine the etiology of his claimed conditions. Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed. The examiner(s) is/are requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. Thorough explanation(s) for any opinion(s) must be provided. 

The examiner(s) must obtain a full history from the Veteran. The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) must provide a fully reasoned explanation.

(a) An examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sinus condition is chronic, and if so whether it was incurred in service, or is otherwise related to service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

(b) An examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches are chronic, and if so whether they were incurred in service, or are otherwise related to service. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.
  
(c) An examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's constipation is chronic, and if so whether it was incurred in service, or is otherwise related to service.

The examiner must then opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's constipation is either (i) caused by or (ii) permanently aggravated by his service-connected residuals of peptic ulcer disease, to include any prescribed medications.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

(d) An examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hemorrhoids are chronic and if so, whether they were incurred in service, or are otherwise related to service.

The examiner must then opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hemorrhoids are either (i) caused by or (ii) permanently aggravated by his service-connected residuals of peptic ulcer disease, to include any prescribed medications.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




